Case 5:19-cr-00703-BLF Document 4 Filed 01/02/20 Page 1of5

Case 5:19-mj-00678-DUTY *SEALED* Document 4 Filed 12/20/19 Page 1of5 Pasge iof!
#:17

2

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, ] Eastem Division UNDER SEAL
Plaintiff, {
¥s. 1 Case Number: 5:19-M3-00678 ut of District Affidavi
| Initial App. Date: 122072019 Custody
Joey Stanton Dodson | Initial App. Time: 2:60 PM

|
|
|

Defendant. Date Filed: 1220/2019
| Violation: 18: a 1341 & 1957

|
| CourtSmart/ Reporter: RY jQ-90- | 4

CALENDAR/PROCEEDINGS SHEET
LOCAU/OUT-OF-DISTRICT CASE

 

PROCEEDINGS HELD BEFORE UNITEDSTATES |

MAGISTRATE JUDGE: Shashi H, Kewalramani |
|
i

 

PRESENT: Brown, Donnisha S. ~ None

 

 

Deputy Clerk Assistant U.S. Attorney {nterpreter/Language
(ATIAL APPEARANCE NOT HELD - CONTINUED
het ant informed of mo to: remain silent, appointment of counsel, if indigent, right to bail; bail review and
eins hearing OR &4 removal hearing / Rule 20.
Defendant states true name [7 is as charged C1 is

[(]Court ORDERS the caption of the Indictment/information be changed to reflect defendant's different true name. Counsel are directed
file all future documents reflecting ‘the true name as stated on the record.

Defendant advised of consequences of fatsg statement in financial affidavit, (0 Financiat Affidavit ordered SEALED.
Mi Attorney: Angela Viramomtes, DFPD [1 Appointed 0 Prev. Appointed CJ Poss, Contribution (see separate order)

C1) Special appearance by:
CGovernment’s request for detention is: C] GRANTED 0 pentep (3 WITHDRAWN C2 CONTINUED

Cipetendant is ordered: srmases Detained 0 emporarily Detained (see separate order),

AIL FIXED AT $. eC (SEE ATTACHED COPY Was BOND FORM FOR CONDITIONS)
Government moves to UNSEAL Comptaingfndicimen)information/Entire Case: GRANTED 1) DENIED

(Preliminary Hearing waived.

Ciclass B Misdemeanor C1) Defendant is advised of maximum penalties
[This case is assigned to Magistrate Judge . Counsel are directed to contact the clerk for
the setting of all further proceedings. -

ClrosPsa WARRANT [2 Counsel are directed to contact the clerk for

 

 

 

 

District Judge for the setting of further proceedings.
(Preliminary Hearing set for at 4:30 PM
(CJPIA set for: ___at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ans
CiGovernment’s motion to dismiss case/defendant only; OJ GRANTED (] DENIED

 

Cpatendan’s motion to dismiss for lack of probable cause: C] GRANTED C] DENIED

ndant executed Waiver of Rights, C) Proc iyed, C . .
RDERS defendant Held to Answer to District of a ( ifere WG

 

 

 

 

Bond to transfer, if bail is posted. Defendant to report on or before i - 3 - 20 . ‘ .
© Warrant of removal. and final. commitment to issue. Date issued: y CRD:
C Warrant of removal and final commitment are ordored stayed until
(()Case continued to (Date) (Time) AM/PM
Type of Hearing: Béfore Judge ‘Duty Magistrate Judge.

 

Proceedings will be held in the 1 Duty Courtroom O Judge's Courtroom

C1 Defendant committed to the custody of the U.S. Marshal (CO Summons: Defendant ordered to report to USM for processing.
(J Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM,

ieELEA of Order to Return Defendant to Cayrt on Next Court Day (M-20) issued, Original forwarded to USM.

LEASE ORDER NO: ao
over : 4 wd Ae ; ee Lf LA sot ao S. Ist st.

rsa O uspo
Deputy Clerk wit DSB
— inoks

MS (10/13) CALENDAR/PROCEEDING SHEET » LOCALV/OUT-OF-DISTRICT CASE Page tof

  
 

 

 
Case 5:19-cr-00703-BLF Document4 Filed 01/02/20 Page 2 of5

** Case 5:19-mj-00678-DUTY *SEALED* Document 4 Filed 12/20/19 Page 2of5 Page ID
7 #18 |

 

UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFO RNIA

 

Case Name; United States of America v. Joey Shaten Ded Son CaseNo. ED IG-lo7 om
Defendant [_] Material Witness
Violation of Title and Section: (6 O-S. CG - {444 3 34] , {as ?
[([] Summons CyOut of District [[] UNDER SEAL ["] Modified Date:

Check only one of the five numbered boxes below (unless one bond is to be replaced by another):

1. |_] Bersonal Recognizance (Signature Only) (c).[[] Affidavit of Surety With Justification —_ Release No.
2, onsecured (Appearance Bond (Form CR-3) Signed by: 3 S404
$40,000)

v Release to: Pretrial ONLY

[] Release to Probation ONLY

 

 

 

 

3. [[] Appearance Bond
$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(_] Forthwith Release
(a). [[] Cash Deposit (Amount or %) (Form CR-7) [1] With Full Dee ding of Property:
(b).[] Affidavit of Surety Without
Justification (Form CR-4) Signed by: [[] All Conditions of Bond
(Except Clearing-Warrants
Condition) Must be Met
and Posted by:
(1) Third-Party Custody
4, [[] Collateral Bond in the Amount of (Cash Affidavit (Form CR-31)
or Negotiable Securities):

 

 

 

$ Bail Fixed by dsi
5.{_] Corporate Surety Bond in the Amount of: | ttle] / b

———

$ Qudge / Clerk's Initials)

 

 

 

 

 

 

PRECONDITIONS TO RELEASE
([] The government has requested a Nebbia hearing under 18 U.S.C. § 3142(g)(4).
(7) The Court has ordered a Nebbia hearing under § 3142 (g)(4).

(1) The Nebbia hearing is set for at Oam O p.m.

ADDITIONAL CONDITIONS OF RELEASE

In addition to the GENERAL CONDITIONS of RELEASE, the following conditions of release are imposed upon you:
Submit to: Pretrial Services Agency (PSA) supervision as directed by PSA; [] Probation (USPO) supervision as directed by USPO.
(The agency indicated above, PSA or USPO, will be referred to below as “Supervising Agency."
Keni all passports and travel documents to Supervising Agency no later than @ pom om i2f 20 / £4_ > Sign a Declaration
; 7 Z
re Passport and Other Travel Documents (Form CR-37), and do not apply fora passport or other travel document during the pendency

sc aaa aicagerr ee

ae is restricted to ¢ Deg NOAA, EDA , DS é OY erie prior permission is granted by Supervising
gency to travel to a specific other location. Court permission is required for international travel.

he ide as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.

ees or actively seek employment and provide proof to Supervising Agency, mployment to be approved by Supervising Agency.

(J Maintain or begin an educational program and provide proof to Supervising Agency. *

Defendant's Initials: Date: 2j{20 | 4
CR-T (05719) CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDERAND BOND FORM AGE'I OF 4

 

 

 
Case 5:19-cr-00703-BLF Document 4 Filed 01/02/20 Page 3 of 5
Case 5:19-mj-00678-DUTY *SEALED* Document 4 Filed 12/20/19 Page 3 0f5 Page ID

19
Case Name: United States of America v. Joe Stunfiti Deden Case No. Ee b 1G- 61% Y)
, (74 Defendant (_] Material Witness
Koid all contact, directly or indirectly (including by any electronic means), with any person who is.a known victim or

 

 

witness in the subject investigation or prosecution, [_] including but not limited to

i[] except
(J Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence

 

 

 

of spunsel Notwithstanding this provision, you may contact the following codefendants without your counsel present:
Fa

[Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. Cte order to determine compliarice,

a

u agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
Do not use or possess any identification, mail matter, access device, or any _e

Gn-related material other than in your
own legal or true name without prior permission from Supervising Agency. [WJ In order to determine compliance, you agree
to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

[_] Do not engage in telemarketing.

(_] Do not sell, transfer, or give away any asset valued at $ or more without notifying and obtaining:
permission from the Court, except

 

[_] Do not engage in tax preparation for others.

[) Do not use alcohol.

(_] Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
Supervising Agency.

[] Do not use or possess illegal drugs or state-authorized marijuana. [[] In order to determine compliance, you agree to
submit toa search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

([] Do not use for purposes of intoxication any controlled substance analogue as.defined by federal law or street, synthetic, or
designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
prescribed by a medical doctor.

[-] Submit to: [[]drug and/or [Jalcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.

[[] Participate in residential ["] drug and/or [[} alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
of treatment based upon your ability to pay as determined by Supervising Agency. ["]Release to PSA only [_]Release to USPO only

[_] Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by

pervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
Participate in the tion Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
Agency; which ha or []will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
upoy your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost.or damaged equipment.
Location monitoring only - no residential restrictions; ,
-or-
([) You are restricted to your residence every day:
(_] from Olam. O p.m. to Oam. 0 pm.
[_] as directed by Supervising Agency;

-or- ;
Defendant's Initials: 7 Y Date: i L Lb -{ 4

 

CR-1 (05/19) CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM PAGE 2 OF 4
Case 5:19-cr-00703-BLF Document 4 Filed 01/02/20 Page 4 of 5
Case 5:19-mj-00678-DUTY *SEALED* Document 4 Filed 12/20/19 Page 4of5 Page ID
Case Name: United States of America v. 2 JO sin De dson CaseNo. = D 1I9G-@ 16 Vy

‘ 7 Defendant [_] Material Witness

{] You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
/ , all of which must be preapproved by Supervising Agency;

[KYhetease toPSAonly [_] Release to USPO only
(_] You are placed in the third-party custody (Form CR-31) of .

 

 

[_] Clear outstanding [] warrants or[_] DMV and traffic violations and provide proof to Supervising Agency within days
of release from custody. |

(_] Do not possess or have access to, in the home, the workplace, or any other location, any device that offers internet access except
as approved by Supervising Agency. [T] In order to determine compliance, you agree to submit to a search of your person
and/or property by Supervising Agency in conjunction with the U.S. Marshal.

[_] Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
the age of 18 except in the presence of a parent or legal guardian of the minor.

{[ Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
under the age of 18.

(JJ Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

[] Do not view or possess child pornography or child erotica. [_] In order to determine compliance, you agree to submit to a search
of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
Marshal.

[ether conditions:

Bo ns Beh wn benhg orig ArH ob poirbad pan.

Te brow | fred Lenru'con

 

 

 

GENERAL CONDITIONS OF RELEASE

I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to which I may be removed or to which the case may be transferred.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in:connection with such judgment as the Court may prescribe.

I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so that I may be reached at all times.

I will not commit a federal, state, or local crime during the period of release.
I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be

subject to further prosecution under the applicable statutes.

1 will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a,

Defendant's Initials: DD Date: 2-e- [4

CR-1 (05/19) CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM PAGE3 OF 4

 
Case 5:19-cr-00703-BLF Document4 Filed 01/02/20 Page5of5
Case 5:19-mj-00678-DUTY *SEALED* Document 4 Filed 12/20/19 Page5of5 Page ID

21
Case Name: United States of America v. | ett Dadson _ Case No. Ede ~(Co lg MN
7 Defendant .

[-) Material Witness

 

e

ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

As a condition of my release on this bond, pursuant to Title 18 of the United States Code, I have read or have had interpreted to me
and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
continue in full force and effect until such time as duly exonerated.

I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of

release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
fine,

I further understand that if fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
may be forfeited to the United States of America. If said forfeiture is not set aside, judgment may be summarily entered in this
Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Execution of the
judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
United States, and any cash or real or personal property or the collateral previously posted in connection with this bond may be
forfeited.

ms

 

a
W2JoM / 2) — 3jo hot SS 73
Date Signathee of Béfendant / Material Witness Telephone Number

aio CA

City and State (DO NOT INCLUDE ZIP CODE)

[_] Check if interpreter is used: I have interpreted into the language this entire form
and have been told by the defendant that he or she understands all of it.

 

 

 

 

 

Interpreter's Signature Date

Approved: \areoOors (o] Ww } 17
United States Distriet- Fudge / Magistrate Judge Date "

If cash deposited: Receipt # for $

 

(This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)

Defendant's Initials: / ty Date: / Z 4 ‘| G

 

CRE (05/19) CENTRAL DISTRIGT OF CALIFORNIA RELEASE ORDER AND BOND FORM PAGE4 OF 4
